Order entered January 16, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01011-CR

                           JACOLBY MARQUAN HILL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F17-75383-I

                                            ORDER
       The reporter’s record was filed December 27, 2018. Missing from the record are State’s

Exhibit 42, video from the tire shop; Exhibits 52 and 53, videos of appellant in the interview

room with police; and Exhibit 219, video from Officer Paul Gates’s police vehicle. Each of

these videos was admitted and published at trial.

       We ORDER court reporter Mary Snider to file, within FOURTEEN DAYS of the date

of this order, a supplemental reporter’s record containing true and correct playable copies of

State’s Exhibits 42, 52, 53, and 219.

                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE